BROWN, Judge,
dissenting.
LIGA’s statutory obligation is coextensive with that of the insolvent insurer. Specifically LSA-R.S. 22:1382(l)(a) provides that LIGA is “obliged to the extent of the covered claims existing prior to the determination of the insurer’s insolvency....” R.S. 22:1382(l)(b) further provides:
The applicable limits ... shall be exhaustive of the liability of the association ... however arising without regard to the nature of or basis for that liability ...” emphasis added
LIGA is subject to penalties and attorney fees for its bad faith in handling claims. Sifers v. General Marine Catering, Co., 892 F.2d 386 (5th Cir.1990). If so how can we logically conclude that penalties and attorney fees owed by Champion are not “covered claims” within the meaning of the statute. I agree with the U.S. 5th Circuit that penalties and attorney fees are covered claims payable by LIGA. Sifers, supra. The statute specifically covers obligations of the insolvent insurer “without regard to the nature of or basis for that liability.”